BERZON, J.,
dissenting.
As I read the record, Panagiotis Goutakolis clearly and unequivocally expressed a desire to act as his own counsel. The district court plainly understood Goutakolis to have so moved, and denied that motion on the merits. Because the district court’s reasons for denying the motion do not provide a permissible basis to deny Goutakolis his Sixth Amendment right to self-representation, I dissent.
True, as the majority points out, the district judge was at first unclear whether Goutakolis wished to proceed pro se, and Goutakolis’ answers to the judge’s inquiries were sometimes nonresponsive. But any confusion regarding the nature of Goutakolis’ request was resolved as the hearing on representation proceeded.
The following excerpts from the record are illustrative:
THE COURT: Now, ... you are telling the court that you don’t have the ability to speak clearly in English, and yet you want to represent yourself. How do you expect to address the court and to speak to the court, as well as witnesses?
GOUTAKOLIS: Your Honor, I believe not effective counsel is not better than no counsel at all. For example, I’d rather go on the court without saying nothing than go on the court with [my present attorney]. I will stand good and you will make your decision. But [my attorney] is not willing to do subpoena[s]— prove that they are lying about me, and that’s why I do not wish to go on trial with my attorney ....
THE COURT: You want to represent yourself even though your English is not good enough to make the court understand you, and the court will be trying this case; is that it?
GOUTAKOLIS: It is.
THE COURT: You understand that the federal prisons are full of people who represented themselves?
GOUTAKOLIS: I know, Your Honor, I am at a great disadvantage. But if my own lawyer will not introduce exculpatory evidence for my defense, how can she do for me, for my case ... ?
Nor was Goutakolis’s request to represent himself equivocal merely because that desire might have been secondary to his desire that the court order his lawyer to comply with his tactical decisions regarding his defense. United States v. Hernandez, 208 F.3d 614, 621 (9th Cir.2000) (a conditional request can be unequivocal).
The defendant’s motion to proceed pro se was voiced with sufficient resolve for the district court to deny it on the record, and to state in detail its reasons for doing so:
THE COURT: So I have not heard any reason why I should discharge [your attorney]. I certainly do not feel that you are able to represent yourself. For one reason, because of the difficulty you have with the language.
GOUTAKOLIS: Yes.
THE COURT: And for another reason, the reasons you have expressed here in court are not sufficient reasons. You know, you have given up your right to a jury trial, which you have the right to do. With the advice of your counsel, you have done that. I suggest to you that you remain with [your attorney] and that will be in your best interest. You haven’t given me a good reason to discharge [your attorney].
In Hernandez, we observed that “the district judge’s response to Hernandez’s request [to proceed pro se] strongly sup*751ports the conclusion that it was unequivocal.” Id. at 621. The same is true here. Although, unlike Hernandez, the district judge here did not first provisionally grant the request, he explicitly ruled on it, gave reasons for doing so, and later reiterated his ruling when asked by the Government whether the request had been withdrawn. The district court, in other words, well understood that Goutakolis was asking to represent himself, rather than “occasionally] musin[g] on the benefits of self-representation.” Adams v. Carroll, 875 F.2d 1441, 1444 (9th Cir.1989). We should so understand Goutakolis’ request as well.
The district court’s reasons for rejecting Goutakolis’ request were not sufficient to overcome his Sixth Amendment right to self-representation. The court denied the motion because of Goutakolis’ difficulties speaking English, and because the legal maneuvers Goutakolis wished to make appeared misguided at best. But the fact that a defendant may not have “mastered the intricacies” of legal practice is not relevant to whether his decision to represent himself is knowing and voluntary, the inquiry the trial court must undertake. Faretta v. California, 422 U.S. 806, 836, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975).
The district court’s reluctance to allow Goutakolis to represent himself is understandable. The decision to proceed pro se is almost always disastrous for a criminal defendant. But under the currently controlling law, Goutakolis’ request to represent himself should have been evaluated according to the criteria set forth in Faretta and its progeny. Because the requisite standards were not satisfied, Goutakolis’ conviction should be reversed and the case remanded for retrial. Adams, 875 F.2d at 1445 (9th Cir.1989) (“The denial of the right to self-representation is not amenable to harmless error analysis.”).
I respectfully dissent.